CHRISTIAN, J.
The offense is theft, a felony; the punishment, confinement in the penitentiary for four years.
The record is in the same condition as William Turner v. State (Tex. Cr. App.) 32 S.W. (2d) 658, this day decided.
The last sentence was illegally imposed, and cannot be enforced, but the first was legal and should be executed. • The last sentence is set aside and held for naught, and the original judgment affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
HAWKINS, J., absent